Citation Nr: 1402985	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to an increased (compensable) rating for left foot dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to June 2005.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for right shoulder disability and entitlement to an increased (compensable) rating for left foot dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A July 2005 rating decisions denied service connection for right shoulder disability.

2.  Evidence added to the record since the July 2005 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right shoulder disability.

3.  The Veteran has provided credible and competent evidence that his ED had its onset during his active service.


CONCLUSIONS OF LAW

1.  The July 2005 RO decision that denied service connection for right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim for entitlement to service connection for right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for ED have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim of service connection for right shoulder disability and to grant the claim of service connection for ED, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 is rendered moot.

I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A July 2005 rating decision denied service connection for right shoulder disability.  The Veteran did not appeal the July 2005 RO decision and it became final.  38 U.S.C.A. § 7105.  In July 2009 the Veteran requested that his right shoulder disability claim be reopened.  In January 2010 the RO denied the Veteran's application to reopen the claim.  In a June 2010 statement of the case the RO reopened the claim but denied the claim on the merits.

The July 2005 RO decision denied the Veteran's claim of service connection for right shoulder disability on the basis that there was no diagnosis of a current right shoulder disability.  Evidence of record at the time of the July 2005 RO decision included November 2003 and December 2003 service treatment records which indicated that the Veteran complained of right shoulder pain.  While a June 2004 service retention examination noted no right shoulder abnormality, the Veteran complained of should pain on the corresponding report of medical history.  Also of record was a February 2005 VA (QTC) examination which essentially indicated that there was no right shoulder "pathology to render a diagnosis."  

Subsequent to the aforementioned July 2005 RO denial, the Veteran has submitted private records (including a May 2009 letter from a private physician) that reflect diagnoses including a partial tear of the supraspinatus tendon associated with impingement of the right shoulder and degenerative arthrosis of the acromioclavicular joint.  The Board finds that the records reflecting current right shoulder disability are new and pertain to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  The Board further notes that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the right shoulder claim.

II.  ED

The Veteran asserts that he has had ED since 1997.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records noted no complaints or diagnoses relating to ED, and the Veteran has indicated at his November 2011 Board hearing that he did not seek treatment for such disorder during his active service.

The earliest diagnosis of record of ED is a September 2008 private record noting male erectile disorder.  The Veteran was prescribed medication for his ED at that time.

At the November 2011 Board hearing the Veteran indicated that due to the personal nature of his ED he did not seek treatment for it during service.  The Veteran's wife stated that the Veteran's ED had begun in approximately 1997.  She stated that the Veteran was very reluctant to seek treatment for his ED problems due to embarrassment and that she had to prod him until he finally sought help from a physician.  

The Veteran and his wife have provided a competent and highly credible account of symptomatology related to his ED during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").   Further, it is clear that the Veteran sought treatment for his ED shortly following service, and the Veteran has provided a sound explanation as to why he did not seek treatment for ED during service.  The Board finds that when taken together, these factors make the Veteran's and his wife's accounts as to the aforementioned ED matter competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Therefore, based on all of the above, the Board finds that service connection for ED is warranted.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder disability, that issue, to this extent, is granted.

Service connection for ED is granted.


REMAND

While new and material evidence has been received to reopen the right shoulder claim, whether the Veteran has such disability that is related to service is a medical question and requires medical expertise.  In this regard, the Board notes that a January 2007 private medical record indicates that the Veteran had right shoulder complaints following a motor vehicle accident subsequent to service.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to an increased (compensable) rating for left foot dermatitis, the Board notes that the Veteran last underwent a rating examination for this disability in August 2009.  At his November 2011 Board hearing the Veteran essentially indicated that it has been progressively worsening and also essentially indicated that his left foot dermatitis disability, unlike at the time of the 2009 VA examination, was productive of some functional left foot impairment.  The Board finds that a complete VA examination is warranted to determine the current severity of his left foot dermatitis disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since September 26, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed right shoulder disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has any right shoulder disability that (a) had its onset in service or, for arthritis, within one year of service discharge, or (b) is etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected left foot dermatitis disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner is specifically requested to state what, if any, functional impairment is related to the Veteran's left foot dermatitis disability.

4.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


